Citation Nr: 1446043	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-33 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine with facet syndrome.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to March 1988 and from October 2004 to December 2005.  He had 16 years, 1 month, and 25 days of additional National Guard service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for the lumbar spine degenerative joint disease and assigned a 10 percent rating.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

In a December 2011 statement (VA Form 9), the Veteran asserted that he had filed a notice of disagreement for the denial of the claims for service connection for right and left knee disabilities.  The Veteran asserted that a statement of the case should be issued.  The Board does not find that a timely notice of disagreement was filed in response to the decision that denied service connection for right and left knee disabilities.  Service connection for the right and left knee disabilities was deferred in the October 2009 decision.  A December 2009 decision denied service connection for right and left knee disabilities.  The Veteran was notified of this decision in December 31, 2009.  The Veteran filed notice of disagreement for the October 2009 decision in January 2010; the Veteran does not mention the December 2009 decision or the denial of the knee disability claims in the January 2010 statement.  A July 2010 decision denied service connection for a right knee disability.  The Veteran was notified of this decision in August 16, 2010.  He expressed disagreement with the denial of the claims for service connection for right and left knee disabilities in the statement (VA Form 9) received in December 23, 2011, after expiration of the one year time limit to file a notice of disagreement.  See 38 C.F.R. § 20.302 (2013).  The Board finds that it does not appear that the Veteran filed a timely notice of disagreement and the Board does not take jurisdiction over the claims for service connection for right and left knee disabilities.  However, the Board construes the December 2011 statement to raise new claims to reopen service connection for the bilateral knees.  These claims have not been adjudicated and are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary.

In his December 2011 VA Form 9 (Appeal to Board of Veterans' Appeals) the Veteran requested a hearing before a Veterans Law Judge.  In April 2014, the Veteran and his representative were advised that a travel board hearing had been scheduled for May 6, 2014.  In April 2014, the Veteran's representative indicated that he was unable to attend the hearing scheduled for May 6, 2014 and requested the Veteran's hearing be rescheduled.  The Veteran's representative indicated that he would accept a videoconference hearing in order to expedite the process.  

In August 2014, the Veteran was sent a letter advising him of the option of waiting for another travel board hearing or selecting a videoconference hearing.  An August 2014 report of contact indicated that the Veteran called in response to the letter and indicated he did wish to change to a videoconference hearing and had previously requested this option when the RO was unable to hear his case in April.  

The record reflects that the requested hearing has not yet been scheduled. 

Since the failure to afford the Veteran a hearing could constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review. 38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.904 (a)(3).

Accordingly, the case is REMANDED for the following action:


The RO should take all indicated action to schedule the Veteran for a videoconference hearing at the RO at the earliest opportunity. Notification of the hearing must be mailed to the Veteran at his current address. Any indicated development also should be undertaken.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

